Citation Nr: 0023196	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-23 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a skin condition 
claimed as a scar of the right cheek.

2.  Entitlement to service connection for a psychiatric 
condition.

3.  Whether new and material evidence has been submitted to 
reopen claims for service connection for hearing loss, 
diarrhea, and residuals of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981.

This case comes to the Board of Veterans' Appeals (Board), in 
part, from a January 1997 rating decision by the RO, which 
held that an April 1994 RO decision denying service 
connection for a psychiatric condition was final and denied 
an application to reopen the claim.  However, in December 
1994 the veteran filed a timely notice of disagreement with 
the April 1994 RO decision, and after a statement of the case 
was issued in January 1996, he submitted a statement later 
that month indicating he had received psychiatric treatment 
since service.  He included authorizations for release of 
information concerning the treatment.  There is no record 
that the RO informed the veteran of any development after he 
submitted these forms until his Congressman submitted a 
January 1997 letter regarding the status of his claim.  Under 
the circumstances of this case, the Board accepts the 
veteran's January 1996 correspondence as a timely substantive 
appeal of the April 1994 RO decision which denied service 
connection for a psychiatric condition, and the Board will 
consider this issue on a de novo basis. 

This case also comes to the Board from an April 1997 RO 
decision that denied service connection for a skin condition, 
and denied applications to reopen claims for service 
connection for hearing loss, diarrhea, and residuals of 
asbestos exposure.  The Board has more specifically 
characterized the claim for service connection for a skin 
condition as a claim for service connection for a scar of the 
right cheek; in written statements and in testimony at a May 
2000 Travel Board hearing, the veteran clearly indicated that 
the claim for service connection for a skin condition only 
pertains to a scar of the right cheek.


FINDINGS OF FACT

1.  The veteran has a scar of the right cheek that is the 
result of surgical excision of an infected cyst during 
service.

2.  The veteran has not presented competent evidence of a 
plausible claim for service connection for a psychiatric 
condition.

3.  An unappealed RO decision in April 1994 denied an 
application to reopen a claim of service connection for 
hearing loss, and denied service connection for diarrhea and 
residuals of asbestos exposure.  The veteran did not timely 
appeal the April 1994 RO decision.  The evidence received 
since the April 1994 RO decision is cumulative or redundant 
of evidence previously considered, or it does not bear 
directly and substantially upon the matters under 
consideration, or by itself or in connection with the 
evidence previously assembled it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claims for service connection.


CONCLUSIONS OF LAW

1.  A scar of the right cheek was incurred during active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  The claim of service connection for a psychiatric 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran has not submitted new and material evidence 
since the final April 1994 RO decision, and thus the claims 
for service connection for hearing loss, diarrhea, and 
residuals of asbestos exposure are not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served in the Air Force from July 1977 to July 
1981.  His duties included those of a fire protection 
specialist.

The veteran's April 1977 service enlistment examination shows 
all pertinent systems were within normal limits.  His 
audiometric examination showed all decibel thresholds were 
all 15 or less except at 500 hertz in the left ear where the 
decibel threshold was 20.  There was a notation of hearing 
loss.  In January 1978 he was treated for athlete's foot.  In 
June and November 1978 he was seen for complaints of axillary 
hyperhydrosis.  The service medical records show he was seen 
for complaints of diarrhea and nausea and similar symptoms on 
various occasions, including in August 1979; by early 
September 1979, it was noted that that his diarrhea had 
resolved.  He had complaints of diarrhea and flu-like 
symptoms again in early October 1979.  The diagnosis was 
acute gastroenteritis.  In a November 1980 questionnaire for 
an occupational health examination, the veteran reported he 
was a firefighter and was exposed to various toxic or 
hazardous materials including asbestos; there was no reported 
diagnosis of asbestos-related disease.  A service audiogram 
in December 1980 noted the veteran had been exposed to the 
noise of jet engines.  Pure tone thresholds were all 15 or 
less except at 6000 hertz in the left ear where the decibel 
threshold was 25.  In December 1980 the veteran was treated 
for mild tinea pedis (athlete's foot).  Later in December 
1980 he was seen for a swelling of the right side of his 
face.  He had complaints of purulent drainage from a cyst on 
the right cheek for approximately 10 days.  There was an 
enlarged opening of a hair follicle with purulent material 
expressed on pressure.  The assessment was furuncle, and a 
course of antibiotics was prescribed.  

Service medical records include a January 1981 periodic 
general medical examination at which the veteran reported he 
had not had skin diseases, hearing loss, or nervous trouble 
of any sort.  He indicated he had had stomach, liver, or 
intestinal trouble.  The clinical examination showed normal 
face, skin, and psychiatric system.  On audiometric testing 
pure tone thresholds were all 15 or less, except at 6000 
hertz in the left ear where the decibel threshold was 25.  It 
was noted that he had been treated for acute gastroenteritis 
in service but had had a good recovery with treatment by 
diet.  Later in January 1981 it was noted the veteran had 
completed a 10-day course of antibiotics for a staff 
infection (of the right cheek), and he still complained of 
drainage.  The assessment was a draining sinus infection of 
the right cheek and it was noted that surgery (incision and 
drainage) was scheduled.  In January 1981 he was given a 
limited duty profile for a cyst of the right side of the 
face.  In February 1981 it was noted that he had 4 sutures 
removed, and on that same day he was given a limited duty 
profile for a wound of the right side of the face.  Service 
medical records also show that during various times in 
service, into 1981, the veteran was seen at a mental health 
clinic on a regularly scheduled basis for adjustment 
reaction, anger management, hostility, etc.  He was 
discharged from active duty in July 1981.

In July 1981 the veteran filed a claim for service connection 
for hearing loss.  No other conditions were mentioned.

In August 1981 the RO denied service connection for hearing 
loss as not shown during service.  The veteran was informed 
of this action and he did not appeal.

In October 1993 the veteran filed a claim for service 
connection for asbestosis, hearing loss, chronic diarrhea, 
and a "physiological disorder."

Private outpatient treatment records show the veteran was 
seen for various conditions from March 1989 to March 1993.  
In March 1989 he was seen for complaints of athlete's foot 
and a cyst on his right thigh.  In June 1989 there was a 
notation of diarrhea, and in March 1990 he was seen for 
diarrhea, a sore throat, headaches, etc.  In October 1990 the 
veteran gave a history of chronic diarrhea for 11 years.  In 
February 1991 it was noted that that he had a cyst on the 
right side of his face.  In March 1991 he had to have 4 
stitches for a laceration just below the right eye.  In May 
1991 he complained of chronic diarrhea.  

In a July 1991 letter, Seth Rosenzweig, M.D. reported that he 
first saw the veteran about a month ago for evaluation of 
diarrhea which the veteran said he had episodically since 
1979 when he was in service.  The veteran related that his 
current episode began 10 months ago.  It was reported that 
the veteran drank 3-6 alcoholic drinks a day.  The veteran 
had slightly elevated bilirubin that the doctor thought could 
represent Gilbert's syndrome, and told the veteran that he 
might have irritable bowel syndrome, although he could not be 
certain that some of diarrhea was not caused by alcohol.

A September 1993 report from The Center for Mental Health at 
The Reading Hospital notes that the veteran had been a client 
of the agency for the last 10 to 12 years and since March 
1989 had been seen on an every other weekly basis for control 
or containment of compulsive behavior.  

In April 1994 the RO denied service connection for 
asbestosis, diarrhea, and a psychiatric condition, and denied 
the veteran's application to reopen a claim for service 
connection for hearing loss.  The veteran was informed of 
this decision in May 1994.  He did not appeal the asbestosis 
and diarrhea issues.  The veteran filed a notice of 
disagreement of the RO's denial of service connection for a 
psychiatric condition in December 1994, and the RO issued a 
statement of the case on the issue of entitlement to service 
connection for a psychiatric condition in January 1996.  As 
noted in the introduction of the present Board decision, a 
subsequent January 1996 statement from the veteran is 
accepted as a timely substantive appeal as to the psychiatric 
issue.

In March 1996 a psychologist who had treated the veteran 
since 1993 at The Center for Mental Health at The Reading 
Hospital noted that the veteran did not meet the criteria for 
Axis I psychiatric diagnosis, but that his problems consisted 
of a personality disorder on Axis II.  Other earlier records 
from this facility also note the diagnosis of personality 
disorder.  (The earliest record was in February 1983 and it 
noted a diagnosis of a personality disorder.)  Records dated 
to 1998 show ongoing treatment for the condition.

At a July 1998 VA skin examination, the examiner reviewed the 
veteran's service medical records and noted that records 
showed he had a sinus tract (of the right cheek) surgically 
removed in service.  The veteran reported a similar problem 
and treatment in the same area after service.  Current 
examination showed a small 1 mm erythematous spot in the 
middle of a well-healed scar on the right side of his face.  
The veteran said he had repeat episodes of discharge from the 
area.  Color photographs were taken and are included in the 
veteran's claims file.  Given the past history of tinea 
pedis, the feet were also examined and findings were normal.

On a VA audiometric examination in July 1998 the veteran 
reported decreased hearing since service.  The authorized VA 
audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
20
25
LEFT
20
15
15
15
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 in the left ear.  The 
diagnosis was sensorineural hearing loss beginning at 6000 
hertz, bilaterally.  It was noted that military records 
showed normal hearing.

On a VA examination of the intestines in August 1998 the 
veteran reported that he had diarrhea since service, and that 
after service he would have intermittent diarrhea for a few 
months at a time.  He said he had had a sigmoidoscopy and a 
barium enema in 1991 that were negative.  He said that since 
the late 1980s or early 1990s milk and ice cream had bothered 
him.  The examiner noted that he probably had irritable bowel 
syndrome possibly worsened by alcohol intake with 
superimposed partial lactose intolerance.  Blood, 
bacteriology, and barium enema studies were all normal.

At a May 2000 Travel Board hearing, the veteran indicated 
that the skin condition for which he was claiming service 
connection was a scar on the right face/cheek area.  He 
testified that he had drainage from a hole in the scar on the 
right side of his face where he had surgery during service.  
He related that he was a firefighter on the flight line in 
service, and he claimed he had hearing loss from exposure to 
aircraft engine noise during service.  He said that he had 
diarrhea since service in 1979 and that tests in 1998 showed 
that he had irritable bowel syndrome complicated by lactose 
intolerance.  The veteran maintained that service connection 
was warranted for a psychiatric condition, and he noted he 
received counseling during and after service.  He argued that 
service connection was warranted for asbestos exposure.  He 
submitted documents concerning asbestos being present on a 
base at which he was stationed.  He said he was exposed to 
asbestos in service, although he had not been diagnosed as 
having asbestosis or a similar condition, and he he was 
unsure if he had a disability from asbestos exposure.  

II. Analysis

A.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Personality disorders are not disabilities for VA 
compensation purposes and may not be service connected.  38 
C.F.R. § 3.303(c).

The veteran claims service connection for a skin condition 
consisting of a scar of the right cheek, and he also claims 
service connection for a psychiatric disorder.  His claims 
present the threshold question of whether he has met his 
initial burden of submitting evidence to show that his claims 
are well grounded, meaning plausible.  If he has not 
presented evidence that his claims are well grounded, there 
is no duty on the part of the VA to assist him with his 
claims, and they must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claims for service connection to be plausible or well 
grounded, they must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

1.  A scar of the right cheek

The veteran's claim for service connection for a scar of the 
right cheek is well grounded, meaning plausible.  The RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).

The veteran's service medical records show that he had an 
excision of a sinus tract from an infected cyst of the right 
cheek.  Medical records after service refer to a similar 
problem.  The recent VA examination shows a scar of the right 
cheek, and there is a reasonable doubt (38 U.S.C.A. 
§ 5107(b)) that the current right cheek scar is a residual of 
the excision in service.  The Board finds that this condition 
was incurred in service, warranting service connection.  

2.  A psychiatric condition 

The veteran received treatment at a mental health clinic in 
service for adjustment problems, anger management, etc.  He 
has continued to receive mental health therapy since service.  
The earliest post-service record of psychiatric treatment is 
from 1983 when a personality disorder was diagnosed, and 
later medical records also show a personality disorder.  The 
only psychiatric pathology that has ever been demonstrated is 
a personality disorder, and service connection for such is 
specifically precluded by governing regulation.  38 C.F.R. 
§ 3.303(c).  Without medical evidence of a current acquired 
psychiatric disability, and medical evidence linking it to 
service, the claim for service connection for a psychiatric 
disorder is not well grounded and must be denied.  
38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Caluza, supra.  

B.  New and material evidence to reopen claims for service 
connection for
hearing loss, diarrhea, and residuals of asbestos exposure

In April 1994 the RO denied an application by the veteran to 
reopen a claim of service connection for hearing loss, and 
denied service connection for asbestosis, and diarrhea.  This 
decision is final, with the exception that the claims may be 
reopened if new and material evidence has been submitted 
since then.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  "New and material evidence" means evidence not 
previously submitted to VA decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  The 
veteran now seeks to reopen his claims for service connection 
for hearing loss, diarrhea and residual of asbestosis.

1.  Hearing loss

Service incurrence for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

The service medical records do not show a hearing loss 
disability of either ear under the standards of 38 C.F.R. § 
3.385.  Service connection is still possible if the veteran 
currently has a hearing loss disability under the standards 
of 38 C.F.R. § 3.385, and the condition can be linked to 
service.  Ledford v. Derwinski, 3 Vet.App. 87 (1992).

The RO initially denied service connection for hearing loss 
in August 1981 on the basis that hearing loss was not shown.  
In April 1994 the RO denied an application to reopen the 
claim.  The evidence of record at that time consisted of the 
service medical records.  Since the 1994 RO decision, a 1998 
VA audiometric examination has shown a diagnosis of bilateral 
sensorineural hearing loss beginning at 6000 hertz.  However, 
since the results of that examination do not indicate a 
hearing loss disability under the standards of 38 C.F.R. 
§ 3.385, the new evidence is not material.  The Board notes 
that hearing loss was diagnosed on the veteran's service 
entrance examination and on the recent VA audiometric 
examination, but the new evidence does not show that he has a 
hearing loss disability under the standards of 38 C.F.R. 
§ 3.385.  The evidence therefore is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

The Board concludes that new and material evidence has not 
been submitted since the April 1994 RO decision.  Thus, the 
claim for service connection for hearing loss has not been 
reopened, and the 1994 decision remains final.

2.  Residuals of asbestos exposure

The veteran thinks he may have some disability from possible 
asbestos exposure.  Service connection may granted for a 
disability resulting from asbestos exposure in service, but 
service connection for the exposure itself may not be service 
connected.  Service connection for asbestosis was denied by 
the RO in April 1994.  Neither asbestosis nor any other 
condition attributable to possible asbestos exposure has ever 
been medically diagnosed.  Even the veteran's testimony does 
not specify what specific disability he is claiming was 
caused by possible asbestos exposure.  Under these 
circumstances the Board concludes that there is no new and 
material evidence to reopen the claim for service connection 
for residuals of asbestos exposure, and the 1994 RO decision 
remains final.

3.  Diarrhea 

Service connection for diarrhea was denied by the RO in April 
1994.  The evidence at that time showed that the veteran had 
episodes of diarrhea during service and was seen for 
complaints of chronic diarrhea many years after service (and 
claimed the condition had persisted since service).  Since 
the 1994 RO decision, the veteran had a VA intestine 
examination that noted he probably had irritable bowel 
syndrome possibly worsened by alcohol intake with 
superimposed partial lactose intolerance.  As the possibility 
that he had irritable bowel syndrome was already considered 
in the April 1994 RO decision, this evidence is cumulative 
and redundant.  There is also evidence that he may have 
lactose intolerance contributing to his condition.  While 
this evidence is new, it is not material evidence as it does 
not link any current diarrhea with service, and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the April 1994 RO decision.  Thus, the 
claim for service connection for diarrhea has not been 
reopened, and the 1994 decision remains final.


ORDER

Service connection for a scar of the right cheek is granted.

Service connection for a psychiatric condition is denied.

Applications to reopen claims for service connection for 
hearing loss, diarrhea, and residuals of asbestos exposure 
are denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

